                      Case 3:20-cr-00044-LRH-CLB Document 34 Filed 03/04/21 Page 1 of 7
AO 245C (Rev. 09/20) Amended Judgment in Criminal Case                                                                              (NOTE: Identify Changes with Asterisks (*))




                                        UNITED STATES DISTRICT COURT

                                                                          )
              UNITED STATES OF AMERICA                                            AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                          )
                         v.                                               )
                  CESAR CISNEROS-LEON                                     )
                                                                                  Case Number: 3:20-cr-00044-LRH-CLB
                                                                          )
                                                                          )       USM Number: 56574-048
Date of Original Judgment: ____________________________
                                     03/01/2021
                                  (Or Date of Last Amended Judgment)
                                                                          )
                                                                          )       Chirs Frey, AFPD
                                                                                  Defendant's Attorney
                                                                          )
THE DEFENDANT:
D
 pleaded
  pleadedguilty
          guiltyto  count one ofone
                 tocount         theofIndictment
                                        the Indictment  file 9/3/2020
                                                  filed 09/03/2020    (ECF
                                                                    (ECF No.No.
                                                                             1).1)

Dpleaded nolo contendere to count(s)
which was accepted by the court.
Dwas found guilty on count(s)
 after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                                              Offense Ended
8 U.S.C. § 1326(a) and (b)     Deported Alien Found in United States                                                            06/29/2019                           1




       The defendant is sentenced as provided in pages 2 through         _      _
                                                                                7     _of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
DThe defendant has been found not guilty on count(s)
□ Count(s)                                               Dis       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material clianges in econmmc circumstances.
                                                                                                   This is good LRH signature




                                                                         *February 11, 2021
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                         Larry R. Hicks, United States District Judge
                                                                         Name and Title of Judge


                                                                         3/3/21
                                                                         Date
                      Case 3:20-cr-00044-LRH-CLB Document 34 Filed 03/04/21 Page 2 of 7
AO 245C (Rev. 09/20) Amended Judgment in Criminal Case                                                 (NOTE: Identify Changes with Asterisks (*))
________________________________________________________________________________________________________________
                                                                                                               Judgment - Page 2
  DEFENDANT: Cesar Cisneros-Leon
  CASE NUMBER: 3:20-cr-00044-LRH-CLB

                                                            IMPRISONMENT
          The defendant is herebycommitted to the custodyofthe Federal Bureau ofPrisons to be imprisoned for a total term of:

          TWENTY-ONE (21) MONTHS, CONCURRENT TO STATE OF NEVADA CASE NO. CR 19-1993.




       The court makes the following recommendations to the Bureau ofPrisons:
      D

           FCI Herlong, CA.



      D The defendant is remanded to the custodyof the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:

          D at _ _ _ _ _ _ _ _
                             _                     D a.m.    D p.m.      on

          D as notified bythe United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated bythe Bureau of Prisons:
          D before 2 p.m. on

          D as notified bythe United States Marshal.

          D as notified bythe Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at ________________ , with a certified copyof this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                       By-------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                                                                                                                                             -
                      Case 3:20-cr-00044-LRH-CLB Document 34 Filed 03/04/21 Page 3 of 7
AO 245C (Rev. 09/20) Amended Judgment in Criminal Case                                                   (NOTE: Identify Changes with Asterisks (*))

                                                                                                                Judgment-Page 3
DEFENDANT: Cesar Cisneros-Leon
CASE NUMBER: 3:20-cr-00044-LRH-CLB
                                                            SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: THREE (3) YEARS.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually.
             D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check ifapplicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check ifapplicable)
5.    D
       You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                     Case 3:20-cr-00044-LRH-CLB Document 34 Filed 03/04/21 Page 4 of 7
AO 245C (Rev. 09/20) Amended Judgment in Criminal Case                                                    (NOTE: Identify Changes with Asterisks (*))

                                                                                                                      Judgment-Page 4

DEFENDANT: Cesar Cisneros-Leon
CASE NUMBER: 3:20-cr-00044-LRH-CLB

                                      STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours ofyour
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. Ifyou plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours ofbecoming aware ofa change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions ofyour supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type ofemployment, unless the probation officer excuses you from
     doing so. Ifyou do not have full-time emp loyment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. Ifyou plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware ofa change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. Ifyou know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
     probation officer.
9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission ofthe court.
12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
     require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related to the conditions ofsupervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date ------------
                      Case 3:20-cr-00044-LRH-CLB Document 34 Filed 03/04/21 Page 5 of 7
 AO 245C (Rev. 09/20) Amended Judgment in Criminal Case                                           (NOTE: Identify Changes with Asterisks (*))

                                                                                                                  Judgment-Page 5
 DEFENDANT: Cesar Cisneros-Leon
 CASE NUMBER: 3:20-cr-00044-LRH-CLB

                                          SPECIAL CONDITIONS OF SUPERVISION

1.)      Search and Seizure - You shall submit to the search of your person, property, residence, or automobile under your
         control by the probation officer or any other authorized person under the immediate and person supervision of the
         probation officer, without a search warrant to ensure compliance with all conditions of release.

2.)      Deportation Compliance - If you are ordered deported from the United States, you must remain outside the United
         States, unless legally authorized to re-enter. If you re-enter the United States, you must report to the nearest probation
         office within 72 hours after you return.

3.)      True Name - You must use your true name and personal identifiers at all times.
                      Case 3:20-cr-00044-LRH-CLB Document 34 Filed 03/04/21 Page 6 of 7
AO 245C (Rev. 09/20) Amended Judgment in Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))


                                                                                                                           Judgment - Page 6
 DEFENDANT: Cesar Cisneros-Leon
 CASE NUMBER: 3:20-cr-00044-LRH-CLB
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule ofpayments on Sheet 6.

                     Assessment                Restitution               Fine                   AVAA Assessment*           JVTA Assessment**
 TOTALS              $ 100.00              $                        $                       $                          $


 D The determination ofrestitution is deferred until         -----
                                                                           . An Amended Judgment in a Criminal Case (AO 245C) will be
   entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned paYI!'!ent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                  Total Loss***               Restitution Ordered       Priority or Percentage
 U.S District Court, Clerk Office
 Attention: Financial Department
 333 Las Vegas Blvd. South, Room 1334
 Las Vegas, NV 89101




 TOTALS                              $ ______                                   $_ _ _ _ _ _


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(±). All ofthe payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the             D fine     D restitution.

       D the interest requirement for the          D     fine    D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pomograph_y Victim Assistance Act of2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                      Case 3:20-cr-00044-LRH-CLB Document 34 Filed 03/04/21 Page 7 of 7
AO 245C (Rev. 09/20) Amended Judgment in Criminal Case                                                        (NOTE: Identify Changes with Asterisks (*))


                                                                                                    Judgment - Page 7_
 DEFENDANT: Cesar Cisneros-Leon
 CASE NUMBER: 3:20-cr-00044-LRH-CLB

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay,payment of the total criminal monetary penalties is due as follows:
 A      Lump sum payment of $100.00 due immediately.
       D




 B     D Payment to begin immediately (may be combined with               DC,       D D,or       D F below); or

 C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _      _ over a period of
                           (e.g., months or years), to commence ____       _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal          _____ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _
                                                                      _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _      _ (e.g., 30 or 60 days) after release from
         imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise,ifthis judgment imposes imprisonment,payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program,are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                Joint and Several                Corresponding Payee,
       (including defendant number)                        Total Amount                   Amount                           if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Pa�ents shall be applied in the following order: (1) assessment,(2) restitution princ!J?al,(3) restitution interest,(4) AVAA assessment,
 (5) fine principal,(t:JJ fine interest,(7) community restitution,(8) MA assessment,(�) penalties,and (10) costs,including cost of
 prosecution and court costs.
